In American Federation of Labor v. Swing, 312 U.S. 321,85 L. Ed. 855, 61 S. Ct. 568, Mr. Justice Frankfurter stated the question there involved to be as follows:
"More thorough study of the record and full argument have reduced the issue to this: is the constitutional guarantee of freedom of discussion infringed by the common law policy of a state forbidding resort to peaceful persuasion through picketing merely because there is no immediate employer-employee dispute?"
The answer there reached is "Yes." It appears to me that the answer reached in Gazzam v. Building Service EmployeesInternation Union, Local 262, 29 Wash. 2d 488, 188 P.2d 97, and reiterated in the instant decision, is "No." Thus, theSwing case reads:
"The scope of the Fourteenth Amendment is not confined by the notion of a particular state regarding the wise limits of an injunction in an industrial dispute, whether those limits be defined by statute or by the judicial organ of the state. A state cannot exclude workingmen from peacefully exercising the right of free communication by drawing the circle of economic competition between employers and workers so small as to contain only an employer and those directly employed by him. The interdependence of economic interest of all engaged in the same industry has become a commonplace. American Steel Foundries v. Tri-CityCouncil, 257 U.S. 184, 209. The right of free communication cannot therefore be mutilated by denying it to workers, in a dispute with an employer, even though they are not in his employ."
On the other hand, the majority in the instant case say:
"The substance of our holding in the Gazzam case, supra, is, as was succinctly stated in the first headnote of the opinion, that peaceful picketing of an employer's place of business is not protected by the constitutional guaranty of free speech and is unlawful, where the employees are not members of the picketing union and the purpose of the picketing is to force the employees to join the union or to compel the employer to enter into a contract which would, in effect, compel his employees to become members of the union. . . . we decline to overrule the Gazzam case, supra." *Page 662 
I am unable to reconcile the two views. To further illustrate the discrepancy which I feel exists here between our holdings and those of the United States supreme court, I refer to the case ofCafeteria Employees Union, Local 302 v. Angelos, 320 U.S. 293,88 L. Ed. 58, 64 S. Ct. 126, which cites and relies on the Swing
case. In that case, the owners of a certain restaurant conducted their business themselves without the aid of any employees. Union members picketed it. The picketing was peaceful, and was held to be permissible as an exercise of free speech, although, as the court found, the purpose of the picketing was to "organize" the restaurant. How does picketing, under these circumstances, differ from that declared to be "unlawful" in the above quotation?
The end sought to be attained by peaceful picketing is not merely the dissemination of information concerning the union's grievance against the employer picketed, since, obviously, that in itself can be of no benefit to the union. Rather, by the dissemination of such information in this manner, the union hopes to persuade others not to deal with the employer. If these others respond, the employer's business suffers, and he may consequently accede to the union's demands. In effect, of course, this amounts to "coercion" of the employer; but if that term is to be employed, it should be used with caution, since it is quite clear that this is not the type of "coercion" which the United States supreme court has declared will take picketing from the protection of the fourteenth amendment. On the contrary, this sort of "coercion" was held to be entirely lawful in the Swing
and Angelos cases, supra, and in Bakery  Pastry Drivers Helpers Local 802 v. Wohl, 315 U.S. 769, 86 L. Ed. 1178,62 S. Ct. 816. What the supreme court means by "unlawful coercion" is clearly illustrated by Milk Wagon Drivers Union of Chicago,Local 753 v. Meadowmoor Dairies, 312 U.S. 287, 85 L. Ed. 836,61 S. Ct. 552, 132 A.L.R. 1200, decided the same day as the Swing
case. In that case, in the course of holding that picketing, enmeshed with violence, could be enjoined, the court said: *Page 663 
"No one will doubt that Illinois can protect its storekeepers from being coerced by fear of window-smashings or burnings or bombings. And acts which in isolation are peaceful may be part of a coercive thrust when entangled with acts of violence. The picketing in this case was set in a background of violence. In such a setting it could justifiably be concluded that the momentum of fear generated by past violence would survive even though future picketing might be wholly peaceful."
The only circumstance I can find in this case which might conceivably constitute "coercion," in the sense in which the supreme court has used that term, is the taking down of automobile license numbers of the patrons of the respondents. Of course, no one would contend that such activities as this are protected by the constitutional guarantee of freedom of speech; but neither can it be said that they are so "enmeshed" with the picketing that harm would be done in enjoining them separately, permitting the constitutionally valid picketing to continue.
Carpenters  Joiners Union of America, Local No. 213 v.Ritter's Cafe, 315 U.S. 722, 86 L. Ed. 1143, 62 S. Ct. 807, rather plainly indicated that the identification of peaceful picketing with freedom of speech may not always be complete, in that situations may arise wherein limitations will be placed on the former which find no analogy in the limitations which may be placed on the latter. Thus, in that case, union carpenters and painters picketed a certain restaurant, although they had no grievance against its owner other than that he had contracted for the construction of a building, not connected with the restaurant business and a mile and a half away, with a contractor who employed non-union labor. This picketing was enjoined by the lower court as a violation of a state antitrust law. The supreme court held that the law, as so construed, did not violate the fourteenth amendment. It stated that:
"As a means of communicating the facts of a labor dispute, peaceful picketing may be a phase of the constitutional right of free utterance. But recognition of peaceful picketing as an exercise of free speech does not imply that the states must be without power to confine the sphere of communication *Page 664 
to that directly related to the dispute. Restriction of picketing to the area of the industry within which a labor dispute arises leaves open to the disputants other traditional modes of communication."
It is true that this decision seems inconsistent with the supreme court's broad general theory that picketing is equivalent to free speech; nevertheless, in merely holding that the restaurant owner could not be picketed because he was outside the area of industrial dispute, it does not seem to me that the court established a precedent of any value in a case such as that at bar. The facts in the Ritter's Cafe case bore no resemblance to those in the instant case; the court expressly distinguished theSwing case; and, when the Angelos case was decided two years later, the court indicated that it was not disposed to recede from its original opinion that a state could not constitutionally forbid peaceful picketing of an employer merely because he employed no members of the picketing union.
My personal views concerning the desirability of identifying picketing with freedom of speech were set forth in concurring opinions in O'Neil v. Building Service Employees InternationalUnion, Local No. 6, 9 Wash. 2d 507, 115 P.2d 662, 137 A.L.R. 1102, and in S  W Fine Foods v. Retail Delivery Drivers Salesmen's Union, Local No. 353, 11 Wash. 2d 262,118 P.2d 962. They have not changed. But neither has my belief that, in the interpretation of the Federal constitution, the supreme court of the United States must have the final word.
I, therefore, dissent.